Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159323                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159323
                                                                    COA: 339953
  FUAD FAROUK SHEENA,                                               Oakland CC: 2011-237051-FC
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 24, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         BERNSTEIN, J. (dissenting).

         I respectfully dissent. I would have granted defendant’s application for leave to
  appeal to determine whether trial counsel was ineffective for failing to pursue an insanity
  defense. Two doctors performed psychological evaluations of defendant and concluded
  that defendant was not legally insane. But the doctors disagreed about whether the
  defendant had a “mental illness,” and even the doctor who concluded defendant did not
  was equivocal. Further, both the doctors recognized that defendant had significant
  mental health issues and sometimes could not understand the consequences of his actions.

          Under Michigan’s statute governing the insanity defense, a defendant is
  considered legally insane if, “as a result of mental illness,” he “lacks substantial capacity
  either to appreciate the nature and quality or the wrongfulness of his . . . conduct or to
  conform his . . . conduct to the requirements of the law.” MCL 768.21a(1). In my view,
  the doctors’ conclusions regarding legal insanity were contrary to the plain language of
  MCL 768.21a(1), and defendant presents a reasonable argument that despite these
  conclusions, trial counsel should have further investigated whether an insanity defense
  should have been presented.

         MCCORMACK, C.J. and CAVANAGH, J., join the statement of BERNSTEIN, J.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2019
           a1015
                                                                               Clerk